NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted November 4, 2010*
                                  Decided November 4, 2010

                                            Before
                                                     
                            RICHARD A. POSNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

                            ANN CLAIRE WILLIAMS, Circuit Judge

No. 09‐3264
SCOTTIE R. EDWARDS,                             Appeal from the United States District
     Plaintiff‐Appellant.                       Court for the Southern District of Indiana,
                                                Terre Haute Division.

       v.                                       No. 2:08‐cv‐0221‐RLY‐WGH

DANA FAUST and                                  Richard L. Young, 
BARBARA SCHMIDT,                                Chief Judge.
     Defendants‐Appellees.
                                          O R D E R

       Scottie Edwards, an Indiana prison inmate, claims in this action under 42 U.S.C.
§ 1983 that guards Dana Faust and Barbara Schmidt violated the Constitution by
confiscating legal documents and other personal property, and falsely accusing him of
misconduct.  The district court granted summary judgment for the defendants, and
Edwards appeals.  We affirm the judgment.



       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and record.  See FED. R. APP. P.
34(a)(2)(C).
                                                                                        Page 2

        The following facts are undisputed.  Edwards was confined at Branchville
Correctional Facility, where Faust is a property officer.  Her duties include inventorying and
storing inmate property, confiscating excess and contraband property, and preparing
inmates to enter or leave the prison.  Schmidt is a guard at Branchville.  In May 2006
Edwards was scheduled to appear in the Marion Superior Court for resentencing, and he
was temporarily transferred from Branchville to the county jail to await that proceeding. 
Faust inventoried Edwards’s property in preparation for the move, and she asked Schmidt
to search around his bed and property box for contraband and excess property.  Edwards
was agitated by the search and called Schmidt a racist.  She filed a conduct report accusing
him of insolence, but a hearing board exonerated him.

       Edwards possessed more property than would fit in his property box, so Faust was
required to store the excess.  She took a pair of shoes, some postage stamps, and a shirt.  She
also confiscated documents relating to his resentencing, including a trial transcript, medical
records, and a pro se motion that Edwards was preparing to file.  When he realized that his
legal documents were missing, he requested and received an extension of time to file his
motion from the Marion Superior Court.  He later found the missing motion in his property
box when he returned to Branchville, and his attorney obtained a second copy of the trial
transcript for him.  The other seized items were never returned.

        Edwards filed an administrative claim seeking compensation from the state for his
missing property, but his claim was rejected.  He then commenced this lawsuit claiming, as
relevant here, that he was accused of misconduct and his property was taken without due
process.  In granting summary judgment for Faust and Schmidt, the district court reasoned
that Edwards could not establish a violation of due process because Indiana provides
adequate postdeprivation remedies to compensate inmates for missing property.  The court
added that the loss of his legal papers, which the court construed as a claim that Edwards
had been denied access to the courts, did not warrant relief because the seizure of the
documents had not prejudiced any legal proceeding.  The court also noted that Edwards
was not deprived of any protected liberty interest as a result of the conduct report.  After de
novo review, see Bodenstab v. County of Cook, 569. F.3d 651, 656 (7th Cir. 2009), we agree with
the district court’s analysis.

        With respect to the missing property, the parties debate whether Faust and Schmidt
followed established procedures for confiscating excess property, but that dispute is
irrelevant because noncompliance with state laws or regulations is not an independent basis
for relief under § 1983.  See Domka v. Portage Cnty., Wis., 523 F.3d 776, 784 (7th Cir. 2008). 
And though Edwards insists that he should have been given advance notice and a chance to
contest the confiscation of his property, even an intentional and unauthorized deprivation
of property does not violate the Due Process Clause so long as an adequate postdeprivation
                                                                                           Page 3
remedy is available.  Hudson v. Palmer, 468 U.S. 517, 533 (1984); Gable v. City of Chicago, 296
F.3d 531, 539‐40 (7th Cir. 2002).  Indiana provides an administrative remedy for inmates to
recover the value of property lost during their incarceration, IND. CODE § 34‐13‐3‐7; Smith v.
Matthews, 907 N.E.2d 1076, 1078 n.3 (Ind. Ct. App. 2009), and inmates also have tort
remedies in state court for unauthorized deprivations by prison employees, IND. CODE § 34‐
13‐3‐13; Smith v. Ind. Dep’t of Corr., 888 N.E.2d 804, 807‐08 (Ind. Ct. App. 2008).  Those
remedies are adequate to satisfy due process, see Watkins v. Kasper, 599 F.3d 791, 798 (7th
Cir. 2010), whether or not the inmate is awarded compensation for his loss, see Hudson, 468
U.S. at 535; Easter House v. Felder, 910 F.2d 1387, 1406 (7th Cir. 1990).     

        Faust says little about the district court’s analysis of his claim that he was denied
access to the courts.  Although inmates have a constitutional right of access to the courts,
that right has not been infringed unless the defendant’s conduct prejudiced specific,
potentially meritorious litigation.  See Christopher v. Harbury, 536 U.S. 403, 415 (2002); Lewis
v. Casey, 518 U.S. 343, 349 (1996); Marshall v. Knight, 445 F.3d 965, 968 (7th Cir. 2006).  The
only legal matter mentioned by Edwards is his criminal case in the Marion Superior Court,
but he was represented by a lawyer in that litigation, see Edwards v. State, No. 49A04‐072‐
CR‐75, 2007 WL 3053299, at *1 (Ind. Ct. App. Oct. 22, 2007), so it is questionable whether the
loss of his documents could have caused a cognizable injury, see Entzi v. Redmann, 485 F.3d
998, 1005 (8th Cir. 2007); United States v. Taylor, 183 F.3d 1199, 1204 (10th Cir. 1999); Wilson v.
Blankenship, 163 F.3d 1284, 1290 (11th Cir. 1998); Skelton v. Pri‐Cor, Inc., 963 F.2d 100, 104 (6th
Cir. 1991).  At all events the state court gave Edwards extra time to file the pro se motion he
was preparing, but delay alone is not enough to establish injury, see Johnson v. Barczak, 338
F.3d 771, 773 (7th Cir. 2003), and Edwards has not identified any other difficulty attributable
to the loss of his documents.  Edwards argues that he was injured because of the time it took
to reconstruct previously completed work, but what matters is harm to specific litigation
and not inconvenience to the plaintiff.  See Smith v. Shawnee Library Sys., 60 F.3d 317, 323‐24
(7th Cir. 1995).

       We have reviewed the remaining arguments pressed by Edwards and conclude that
none has merit.  His allegation that Schmidt filed the misconduct charge to retaliate for
complaining about the seizure of his property is made for the first time on appeal and is
thus waived.  See Everroad v. Scott Truck Sys., Inc., 604 F.3d 471, 480 (7th Cir. 2010).  Edwards
was properly informed of the requirements of Local Rule 56.1 for responding to a motion
for summary judgment.  See Lewis v. Faulkner, 689 F.2d 100, 102 (7th Cir. 1982).  The district
court accepted his response even though it was untimely, and only struck his surreply,
which was both untimely and did not respond to defendants’ reply.  The other points
argued by Edwards require no discussion.

                                                                                     AFFIRMED.
Page 4